Exhibit 10.1
$75,000,000 SENIOR SECURED CREDIT FACILITY
CREDIT AGREEMENT
AMONG
ENERNOC, INC.,

AND
ENOC SECURITIES CORPORATION
AS BORROWER,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
AND
SILICON VALLEY BANK,
AS ADMINISTRATIVE AGENT, ISSUING LENDER AND SWINGLINE LENDER
DATED AS OF APRIL 15, 2011

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1 DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    23  
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
    24  
2.1 Revolving Commitments
    24  
2.2 Procedure for Revolving Loan Borrowing
    24  
2.3 Swingline Commitment
    25  
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    25  
2.5 Commitment Fees, etc.
    27  
2.6 Termination or Reduction of Commitments
    27  
2.7 Optional Prepayments
    28  
2.8 Conversion and Continuation Options
    28  
2.9 Limitations on Eurodollar Tranches
    28  
2.10 Interest Rates and Payment Dates
    29  
2.11 Computation of Interest and Fees
    29  
2.12 Inability to Determine Interest Rate
    30  
2.13 Pro Rata Treatment and Payments
    30  
2.14 Requirements of Law
    32  
2.15 Taxes
    33  
2.16 Indemnity
    35  
2.17 Change of Lending Office
    36  
2.18 Notes
    36  
2.19 Defaulting Lenders
    36  
2.20 Replacement of Lenders
    38  
2.21 Increase in Commitments
    39  
SECTION 3 LETTERS OF CREDIT
    41  
3.1 L/C Commitment
    41  
3.2 Procedure for Issuance of Letters of Credit
    43  
3.3 Fees and Other Charges
    43  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
3.4 L/C Participations
    44  
3.5 Reimbursement
    44  
3.6 Obligations Absolute
    45  
3.7 Letter of Credit Payments
    45  
3.8 Applications
    46  
3.9 Interim Interest
    46  
3.10 Additional Issuing Lenders
    46  
3.11 Resignation of the Issuing Lender
    46  
SECTION 4 REPRESENTATIONS AND WARRANTIES
    47  
4.1 Financial Condition
    47  
4.2 No Change
    47  
4.3 Existence; Compliance with Law
    47  
4.4 Power, Authorization; Enforceable Obligations
    47  
4.5 No Legal Bar
    48  
4.6 Litigation
    48  
4.7 No Default
    48  
4.8 Ownership of Property; Liens; Investments
    48  
4.9 Intellectual Property
    49  
4.10 Taxes
    49  
4.11 Federal Regulations
    49  
4.12 Labor Matters
    49  
4.13 ERISA
    49  
4.14 Investment Company Act; Other Regulations
    50  
4.15 Subsidiaries
    50  
4.16 Use of Proceeds
    50  
4.17 Environmental Matters
    50  
4.18 Accuracy of Information, etc.
    51  
4.19 Security Documents
    52  
4.20 Solvency
    52  
4.21 Regulation H
    52  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
4.22 Designated Senior Indebtedness
    52  
4.23 Insurance
    53  
4.24 No Casualty
    53  
SECTION 5 CONDITIONS PRECEDENT
    53  
5.1 Conditions to Effectiveness
    53  
5.2 Conditions to Each Extension of Credit
    55  
SECTION 6 AFFIRMATIVE COVENANTS
    56  
6.1 Financial Statements
    56  
6.2 Certificates; Other Information
    57  
6.3 Payment of Obligations
    58  
6.4 Maintenance of Existence; Compliance
    58  
6.5 Maintenance of Property; Insurance
    58  
6.6 Books and Records
    59  
6.7 Notices
    59  
6.8 Environmental Laws
    59  
6.9 Accounts; Collections
    60  
6.10 Audits
    60  
6.11 Additional Collateral, etc.
    61  
6.12 Use of Proceeds
    62  
6.13 Designated Senior Indebtedness
    63  
6.14 Further Assurances
    63  
SECTION 7 NEGATIVE COVENANTS
    63  
7.1 Financial Condition Covenants
    63  
7.2 Indebtedness
    63  
7.3 Liens
    64  
7.4 Fundamental Changes
    65  
7.5 Disposition of Property
    66  
7.6 Restricted Payments
    66  
7.7 Investments
    67  
7.8 Modifications of Certain Preferred Stock and Debt Instrument
    67  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
7.9 Transactions with Affiliates
    68  
7.10 Sale Leaseback Transactions
    68  
7.11 Swap Agreements
    68  
7.12 Changes in Fiscal Periods
    68  
7.13 Negative Pledge Clauses
    68  
7.14 Clauses Restricting Subsidiary Distributions
    68  
7.15 Lines of Business
    69  
7.16 Amendments to Organizational Agreements and Material Contracts
    69  
SECTION 8 EVENTS OF DEFAULT
    69  
8.1 Events of Default
    69  
8.2 Application of Funds
    72  
SECTION 9 THE ADMINISTRATIVE AGENT
    73  
9.1 Appointment and Authority
    73  
9.2 Delegation of Duties
    74  
9.3 Exculpatory Provisions
    74  
9.4 Reliance by Administrative Agent
    75  
9.5 Notice of Default
    75  
9.6 Non-Reliance on Administrative Agent and Other Lenders
    76  
9.7 Indemnification
    76  
9.8 Agent in Its Individual Capacity
    77  
9.9 Successor Administrative Agent
    77  
SECTION 10 MISCELLANEOUS
    78  
10.1 Amendments and Waivers
    78  
10.2 Notices
    79  
10.3 No Waiver; Cumulative Remedies
    80  
10.4 Survival of Representations and Warranties
    80  
10.5 Payment of Expenses and Taxes
    80  
10.6 Successors and Assigns; Participations and Assignments
    82  
10.7 Adjustments; Set-off
    85  

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
10.8 Counterparts
    85  
10.9 Severability
    85  
10.10 Integration
    86  
10.11 GOVERNING LAW
    86  
10.12 Submission To Jurisdiction; Waivers
    86  
10.13 Acknowledgements
    86  
10.14 Releases of Guarantees and Liens
    87  
10.15 Confidentiality
    87  
10.16 Additional Waivers
    88  
10.17 Patriot Act
    89  

Exhibits

     
Exhibit A:
  Form of Guarantee and Collateral Agreement
 
   
Exhibit B:
  Form of Compliance Certificate
 
   
Exhibit C:
  Form of Closing Certificate
 
   
Exhibit D:
  Form of Solvency Certificate
 
   
Exhibit E:
  Form of Assignment and Assumption
 
   
Exhibit F:
  Form of Exemption Certificate
 
   
Exhibit G:
  [Reserved]
 
   
Exhibit H-1:
  Form of Revolving Loan Note
 
   
Exhibit H-2:
  Form of Swingline Loan Note
 
   
Exhibit I:
  Form of Collateral Information Certificate
 
   
Exhibit J:
  Form of Notice of Borrowing
 
   
Exhibit K:
  Form of Notice of Conversion/Continuation

-v-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2011, among
(a) ENERNOC, INC., a Delaware corporation (“EnerNOC”), (b) ENOC SECURITIES
CORPORATION, a Massachusetts corporation (the “ENOC Securities”) (hereinafter,
EnerNOC and ENOC Securities are, jointly and severally, individually and
collectively, referred to as the “Borrower”), (c) the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), (d) SILICON VALLEY BANK (“SVB”), as Administrative Agent; (e)
SVB, as an Issuing Lender; and (f) SVB, as swingline lender (in such capacity,
the “Swingline Lender”).
Witnesseth:
     Whereas, the Borrower desires to obtain working capital financing and
letter of credit facilities;
     Whereas, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate amount not to exceed $75,000,000, consisting of up to
$75,000,000 in aggregate principal amount of Revolving Commitments, and
$75,000,000 in aggregate principal amount of availability for Letters of Credit
(as a sublimit of the Revolving Commitments);
     Whereas, the Borrower has agreed to secure all of its Obligations by
granting to the Administrative Agent, for the benefit of the Secured Parties, a
first priority lien on substantially all of its assets; and
     Whereas, each of the Guarantors has agreed to guarantee the Obligations of
the Borrower and to secure their respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
lien on substantially all of their assets.
     Now, Therefore, the parties hereto hereby agree as follows:
SECTION 1
DEFINITIONS
     1.1 Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such
day; (b) the Federal Funds Effective Rate as determined on such day plus
one-half of one percent (0.50%); or (c) the Eurodollar Rate for a one (1) month
Interest Period as determined on such day plus one percent (1.00%). Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate,
or the Eurodollar Rate, as applicable, shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate, or the Eurodollar Rate, as applicable.
     “ABR Loans”: Loans, the rate of interest applicable to which is based upon
the ABR.
     “Accommodation Payment”: as defined in Section 10.16(d).

 



--------------------------------------------------------------------------------



 



     “Account Debtor”: any Person who may become obligated to any Person under,
with respect to, or on account of, an Account, chattel paper or general
intangibles (including a payment intangible).
     “Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.
     “Administrative Agent”: SVB, as the administrative agent under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.
     “Additional Revolving Commitment Lender”: as defined in
Section 2.21(a)(ii).
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment (including, without
duplication, such Lender’s L/C Commitment) then in effect or, if the Revolving
Commitment has been terminated, the amount of such Lender’s Revolving Extensions
of Credit then outstanding.
     “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
     “Agreement”: as defined in the preamble hereto.
     “Allocable Amount”: as defined in Section 10.16(d).
     “Applicable Margin”: 2.00% per annum in the case of Eurodollar Loans, and
1.00% per annum in the case of ABR Loans.
     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Approved Fund”: as defined in Section 10.6(b).
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit E.

2



--------------------------------------------------------------------------------



 



     “Auto-Extension Letter of Credit”: as defined in Section 3.1(a).
     “Available Revolving Commitment”: an amount equal to (a) the Total
Revolving Commitments, minus (b) the aggregate undrawn amount of all outstanding
Letters of Credit at such time and the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time, minus (c) the outstanding principal balance of any Revolving Loans, minus
(d) the outstanding principal balance of any Swingline Loans.
     “Bankruptcy Code”: Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.
     “Benefitted Lender”: as defined in Section 10.7(a).
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: as defined in the preamble hereto.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: as defined in Section 4.17(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
     “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Lease Obligations
which is capitalized on the consolidated balance sheet of such Person and its
Subsidiaries) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests

3



--------------------------------------------------------------------------------



 



in a Person (other than a corporation) and any and all warrants, rights or
options to purchase any of the foregoing.
     “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
     “Cash Management Services”: Cash management services which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in the applicable Lender’s or other Secured Party’s
(or any of their Affiliates) cash management services agreements.
     “Certificated Securities”: as defined in Section 4.19(a).
     “Change of Control”:
          (a) EnerNOC shall cease to own, directly or indirectly, 100% of the
Capital Stock of ENOC Securities and each of the Wholly Owned Subsidiary
Guarantors except as expressly permitted hereunder.
          (b) at any time, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act),

4



--------------------------------------------------------------------------------



 



directly or indirectly, of forty percent (40%) or more of the ordinary voting
power for the election of directors of the Borrower (determined on a fully
diluted basis); or
          (c) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing Date”: the date on which the conditions precedent set forth in
Sections 5.1 and 5.2 shall have been satisfied, which date is April 15, 2011.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Collateral Information Certificate”: the Collateral Information
Certificate to be executed and delivered by the Borrower and each other Loan
Party, substantially in the form of Exhibit I.
     “Commitment”: as to any Lender, the Revolving Commitment (including,
without duplication, such Lender’s L/C Commitment) of such Lender.
     “Commitment Fee”: as defined in Section 2.5(b).
     “Commitment Fee Rate”: a per annum rate of one-quarter of one percent
(0.25%).
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
     “Compliance Certificate”: a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit B.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

5



--------------------------------------------------------------------------------



 



     “Control Agreement”: as defined in Section 6.9.
     “Copyright Security Agreement”: as defined in the Guarantee and Collateral
Agreement.
     “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Defaulting Lender”: subject to Section 2.19(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans
(including Swingline Loans) or participations in respect of Letters of Credit,
within one (1) Business Day of the date required to be funded by it hereunder,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     “Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of the Borrower), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof and any issuance of Capital Stock of the Borrower or any of its
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
     “EBITDAR”: for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Net Income, plus (ii) Interest Expense, plus
(iii) provisions for current taxes based on income and payable in cash, plus
(iv) total depreciation expense, plus (v) total amortization expense, plus
(vi) total rent expense, plus (vii) non-cash stock compensation expense, plus
(viii) non-cash impairment of fixed assets.
     “Eligible Assignee”: (a) a Lender, an Affiliate of a Lender or any Approved
Fund; or (b) any commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans as one of its
substantial businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.

6



--------------------------------------------------------------------------------



 



     “EnerNOC”: as defined in the preamble hereto.
     “EnerNOC Canada”: means EnerNOC Ltd., a company organized under the laws of
Ontario, Canada.
     “ENOC Securities”: as defined in the preamble hereto.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates). In the event that the rate referenced in the preceding
sentence is not available, the “Eurodollar Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by SVB for deposits (for delivery on
the first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.
     “Eurodollar Loans”: Loans, the rate of interest applicable to which is
based upon the Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

7



--------------------------------------------------------------------------------



 



          Eurodollar Base Rate           1.00 – Eurocurrency Reserve
Requirements

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
     “Event of Default”: any of the events specified in Section 8; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which
either (a) the pledge of more than 65% (or such greater percentage as would not,
in the good faith judgment of the Borrower, result in material adverse tax
consequences to the Borrower) of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in material adverse tax
consequences to the Borrower.
     “Excluded Taxes”: with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document any of the following taxes
imposed on or with respect to any Person: (a) taxes measured by net income
(including branch profit taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Person as a result of a present or
former connection between such Person and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein; (b) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a party to this
Agreement in the capacity under which such Person makes a claim under
Section 2.15(a) or designates a new lending office (except to the extent the
transferor to such Person (if any) was entitled, at the time the transfer to
such Person became effective, to receive additional amounts under
Section 2.15(a)); (c) taxes that are attributable to a failure to deliver the
documentation required to be delivered pursuant to Section 2.15(e); and (d) in
the case of a Non-U.S. Lender Party, any United States federal withholding taxes
imposed on amounts payable to such Non-U.S. Lender Party as a result of such
Non-U.S. Lender Party’s failure to comply with FATCA to establish a complete
exemption from withholding thereunder.
     “Existing Letters of Credit”: each of the letters of credit described by
date of issuance, amount, beneficiary and the date of expiry on Schedule 1.1B
hereto.
     “Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), and (b) the Revolving Facility.
     “FATCA”: sections 1471, 1472, 1473, and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve

8



--------------------------------------------------------------------------------



 



Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by SVB from three federal funds brokers of recognized standing selected
by it.
     “Fee Letter”: the letter agreement dated April 15, 2011 between Borrower
and Administrative Agent.
     “Fixed Charge Coverage Ratio”: for any period, the ratio of (a) recurring
EBITDAR for such period minus Capital Expenditures made during such period
(excluding the principal amount funded with the Loans) to (b) Fixed Charges for
such period.
     “Fixed Charges”: for any period ending on any determination date (the
“determination date”), the sum (without duplication) of (a) Interest Expense for
such period, plus (b) scheduled payments made or required to be made during
those fiscal quarters of the Borrower ending during the fiscal year in which the
determination date occurs on account of principal of Indebtedness of the
Borrower and its Subsidiaries (including scheduled principal payments in respect
of any Capital Lease Obligations)) plus (c) income taxes paid or required to be
paid in such period, plus (d) dividends paid in such period, plus (e) total rent
expense for such period.
     “Foreign Currency”: lawful money of a country other than the United States.
     “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
     “FX Forward Contract”: Foreign exchange contracts with a Lender or other
Secured Party (or any of their Affiliates) under which the Borrower, its
Subsidiaries or any other Loan Party commits to purchase from or sell to a
Lender or other Secured Party (or any of their Affiliates) a specific amount of
Foreign Currency on a specified date.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
     “Governmental Approval”: any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

9



--------------------------------------------------------------------------------



 



     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Group Members”: the collective reference to the Borrower and its
Subsidiaries, excluding any Immaterial Subsidiary.
     “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
     “Guarantors”: the collective reference to the Subsidiary Guarantors.
     “Hostile Acquisition“: means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

10



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” means each of Borrower’s Subsidiaries listed on
Schedule 1.1C hereto as such Schedule may be revised or supplemented from time
with the consent of the Required Lenders, provided that such Subsidiaries do
not, individually or in the aggregate (a) at any time have total assets
(excluding goodwill) with a book value equal to or in excess of $15,000,000,
(b) have revenues equal to or greater than $15,000,000 tested as of the last day
of the fiscal quarter then most recently ended for the trailing 12 months ended
on such date, in each case as determined in accordance with GAAP or (c) have a
month-end cash balance in excess of $3,000,000.
     “Indebtedness”: of any Person at any date, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business) solely to the extent that such obligations are not contingent; (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person; (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements; (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above; (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation; and (i) all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
     “Indemnified Liabilities”: as defined in Section 10.5.
     “Indemnitee”: as defined in Section 10.5.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

11



--------------------------------------------------------------------------------



 



     “Intellectual Property Security Agreements”: the collective reference to
each Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement executed and delivered by the Loan Parties, or any of them,
and the Administrative Agent.
     “Intercompany Subordination Agreement”: a Subordination Agreement among the
Administrative Agent, for the benefit of the Secured Parties, and the Loan
Parties in form and substance acceptable to the Administrative Agent.
     “Interest Expense”: for any period, total cash interest expense (including
that attributable to Capital Lease Obligations) of the Borrower and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
     “Interest Payment Date”: (a) as to any ABR Loan (including any Swingline
Loan), the first day of each month to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last Business Day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan and
any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
     “Interest Period”: as to any Eurodollar Loan: (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, subject to availability, as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion/Continuation, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, subject to
availability, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Eastern time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
               (i) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
               (ii) the Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date;
               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar

12



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
               (iv) the Borrower shall select Interest Periods so as not to
require a payment or prepayment of any Eurodollar Loan during an Interest Period
for such Loan.
     “Interest Rate Agreement”: any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.
     “Inventory”: all “inventory,” as such term is defined in the New York UCC,
now owned or hereafter acquired by any Loan Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Loan Party for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind used or consumed or to be used or consumed in such Loan
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
     “Investments”: as defined in Section 7.7.
     “ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents”: with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the L/C Issuer
and the Borrower or in favor the L/C Issuer and relating to any such Letter of
Credit.
     “Issuing Lender”: as the context may require, (a) SVB or any Affiliate
thereof, in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.10 or 3.11, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
     “Issuing Lender Fees”: as defined in Section 3.3(a).
     “L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender,
if any, to purchase an undivided interest in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit (including to make
payments with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender became

13



--------------------------------------------------------------------------------



 



a party hereto, as the same may be changed from time to time pursuant to the
terms hereof. The L/C Commitment is a sublimit of the Revolving Commitment and
the L/C Commitments shall not exceed the Available Revolving Commitment at any
time.
     “L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
     “L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time. The L/C Exposure of any L/C Lender at any time
shall equal its L/C Percentage of the aggregate L/C Exposure at such time.
     “L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
     “L/C Fee Payment Date”: as defined in Section 3.3(a).
     “L/C Lender”: a Lender with an L/C Commitment.
     “L/C Percentage”: as to any L/C Lender at any time, the percentage of the
Total L/C Commitments represented by such L/C Lender’s L/C Commitment.
     “Lenders”: as defined in the preamble hereto.
     “Letter of Credit”: as defined in Section 3.1(a); provided that such term
shall include each Existing Letter of Credit as in effect on the Closing Date.
     “Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
     “Letter of Credit Maturity Date”: the Revolving Termination Date.
     “Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
     “Loan”: any loan made or maintained by any Lender pursuant to this
Agreement.
     “Loan Documents”: this Agreement, the Security Documents, the Notes, the
Fee Letter, any Intercompany Subordination Agreement, the Collateral Information
Certificate, each Compliance Certificate, any amendment, waiver, supplement or
other modification to any of the foregoing and any other documents or
instruments executed and delivered in connection with the foregoing.
     “Loan Parties”: each Group Member that is a party to a Loan Document.

14



--------------------------------------------------------------------------------



 



     “Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any loan
documentation, or of the ability of the Borrower or any Guarantor to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Loan Documents to which it is a
party.
     “Materials of Environmental Concern”: any substance, material or waste that
is defined, regulated, governed or otherwise characterized under any
Environmental Law as hazardous or toxic or as a pollutant or contaminant (or by
words of similar meaning and regulatory effect), any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
molds or fungus, and radioactivity, radiofrequency radiation at levels known to
be hazardous to human health and safety.
     “Maximum Lawful Rate”: as defined in Section 2.11(c).
     “Moody’s”: Moody’s Investors Service, Inc.
     “Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.11(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
     “Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Income”: for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower and its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or its Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by the Borrower or such Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.
     “New York UCC”: the Uniform Commercial Code as in effect from time to time
in the State of New York.

15



--------------------------------------------------------------------------------



 



     “Non-Excluded Taxes”: as defined in Section 2.15(a).
     “Non-Extension Notice Date”: as defined in Section 3.1(a).
     “Non-U.S. Lender Party”: each Lender and each Participant, in each case
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code.
     “Note”: a Revolving Loan Note or a Swingline Loan Note.
     “Notice of Borrowing”: means a notice substantially in the form of
Exhibit J.
     “Notice of Conversion/Continuation”: means a notice substantially in the
form of Exhibit K.
     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest, fees, costs, expenses and
indemnities accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor, whether or not a claim for post-filing or
post-petition interest, fees, costs, expenses or indemnities is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
or any other Loan Party to the Administrative Agent or any Lender or any other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Cash
Management Services, FX Forward Contracts, the Letters of Credit, any Specified
Swap Agreement or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower or any Guarantor pursuant hereto) or
otherwise.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Participant”: as defined in Section 10.6(c).
     “Patent Security Agreement”: as defined in the Guarantee and Collateral
Agreement.
     “Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Acquisition” means the purchase or other acquisition by any
Group Member of the Capital Stock in a Person that, upon the consummation
thereof, will be a Subsidiary

16



--------------------------------------------------------------------------------



 



(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person; provided that, with respect to each such purchase or other acquisition:
     (a) each such purchase or acquisition is of a Person or ongoing business
engaged in business activities in which the Borrower is permitted to engage
pursuant to Section 7.15;
     (b) (i) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, and (ii) immediately after giving effect to such
purchase or other acquisition, on a pro forma basis, the Borrowers and its
Subsidiaries shall be in compliance with each of the covenants set forth in this
Agreement (including Section 7.1);
     (c) any Person so acquired becomes a guarantor under the Guarantee and
Collateral Agreement and the other requirements of Section 6.11 (subject to the
limitations therein with respect to Excluded Foreign Subsidiaries) and the
Security Documents are satisfied within the applicable time periods set forth
therein;
     (d) the total consideration for such purchases or other acquisitions shall
not exceed (i) $5,000,000 for any single purchase or acquisition or (ii)
$15,000,000 in the aggregate for all purchases or acquisitions during the term
of this Agreement;
     (e) no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2 hereof;
     (f) after giving effect to such purchase or acquisition, the net effect of
such purchase or acquisition shall be accretive to the Borrower’s EBITDAR on a
pro forma basis for the 12 month period ended one year after the proposed date
of consummation of such proposed purchase or acquisition;
     (g) the acquisition shall not be a Hostile Acquisition; and
     (h) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
purchase or other acquisition is to be consummated (or such later date as is
agreed by the Administrative Agent in its sole discretion), a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

17



--------------------------------------------------------------------------------



 



     “Preferred Stock”: the preferred Capital Stock of the Borrower.
     “Prime Rate”: is with respect at any day, the rate of interest per annum
reported as the “Prime Rate” as quoted in the Wall Street Journal print edition
on such day (or, if such day is not a day on which the Wall Street Journal is
published, the immediately preceding day on which the Wall Street Journal was
published).
     “Projections”: as defined in Section 6.2(b).
     “Properties”: as defined in Section 4.17(a).
     “Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
     “Quick Assets”: on any date, the sum of Borrower’s (i) unrestricted cash,
(ii) marketable securities that are immediately available for sale,
(iii) accounts receivable and (iv) unbilled revenue on Borrower’s balance sheet
that are contractually owing to Borrower that are payable within the next twelve
(12) months, determined according to GAAP; provided that for purposes of the
foregoing clause (iv), the amount of unbilled revenue on any date shall not
exceed the lesser of (A) $50,000,000 or (B) 60% of the sum of the items
specified in foregoing clauses (i) through (iii) on such date.
     “Quick Ratio”: the ratio of (a) Quick Assets, to (b) all of Borrower’s
liabilities and Obligations under this Agreement and the other Loan Documents
(including Obligations in respect of issued Letters of Credit).
     “Refunded Swingline Loans”: as defined in Section 2.4(b).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Related Parties”: with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Replaced Lender”: as defined in Section 2.20.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
     “Required Lenders”: at any time, any two or more Lenders holding more than
sixty-six and two-thirds percent (66.67%) of the Total Revolving Extensions of
Credit (including, without duplication, any L/C Disbursements that have not yet
been reimbursed or converted into

18



--------------------------------------------------------------------------------



 



Revolving Loans at such time) or, prior to any termination of the Revolving
Commitments, the holders of more than sixty-six and two-thirds percent (66.67%)
of the Total Revolving Commitments (including, without duplication, the L/C
Commitments), but in any event excluding Defaulting Lenders and their Revolving
Commitments and Revolving Extensions of Credit.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer”: the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer,
controller or comptroller of the Borrower, but in any event, with respect to
financial matters, the chief financial officer, chief accounting officer,
treasurer, controller or comptroller of the Borrower.
     “Restricted Payments”: as defined in Section 7.6.
     “Revolving Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder). The
Revolving Commitment of each Lender shall include, in any event, its L/C
Commitment.
     “Revolving Commitment Increase”: as defined in Section 2.21(a)2.21(a).
     “Revolving Commitment Increase Effective Date”: as defined in
Section 2.21(a)(iii).
     “Revolving Commitment Period”: the period from and including the Closing
Date to the Revolving Termination Date.
     "Revolving Extensions of Credit”: as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans at such time and (c) such Lender’s Revolving Percentage of
the aggregate principal amount of Swingline Loans then outstanding.
     “Revolving Facility”: the Revolving Commitments and the extensions of
credit made thereunder.
     “Revolving Lender”: each Lender that has a Revolving Commitment or that
holds Revolving Loans.
     “Revolving Loan Conversion”: as defined in Section 3.5(b).

19



--------------------------------------------------------------------------------



 



     “Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
     “Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it
may be amended, supplemented or otherwise modified from time to time.
     “Revolving Loan Register”: as defined in Section 10.6(b).
     “Revolving Loans”: as defined in Section 2.1(a).
     “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Total Revolving Extensions
of Credit then outstanding.
     “Revolving Termination Date”: April 15, 2013.
     “S&P”: Standard & Poor’s Ratings Services.
     “Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
     “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
     “Secured Parties”: the collective reference to the Administrative Agent,
the Lenders (including any Issuing Lender in its capacity as Issuing Lender),
any Qualified Counterparties and any Affiliates of the Administrative Agent or
any Lender who have provided Cash Management Services or FX Forward Contracts to
any Loan Party.
     “Securities Act”: the Securities Act of 1933, as amended from time to time
and any successor statute.
     “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements, the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
     “Solvent”: when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “fair value” of the assets of such
Person will, as of such

20



--------------------------------------------------------------------------------



 



date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the “present fair saleable value” of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
     “Specified Swap Agreement”: any Swap Agreement entered into by the
Borrower, any Subsidiary of Borrower or any other Loan Party and any Qualified
Counterparty (or any Person who was a Qualified Counterparty as of the Closing
Date or as of the date such Swap Agreement was entered into) in respect of
interest rates to the extent permitted under Section 7.12.
     “Stated Rate”: as defined in Section 2.11(c).
     “Subordinated Indebtedness”: any Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
(the subordination terms of which are satisfactory to the Required Lenders) and
which Indebtedness is in form and on terms approved in writing by the Required
Lenders.
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary or any Immaterial Subsidiary.
     “Surety Indebtedness”: as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf the Borrower and its Subsidiaries as support for, among other things,
their contracts with customers, whether such indebtedness is owing directly or
indirectly by the Borrower and its Subsidiaries.
     “SVB”: as defined in the preamble hereto.

21



--------------------------------------------------------------------------------



 



     “Swap Agreement”: any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including,
without limitation, any Interest Rate Agreement and FX Forward Contract)
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower and its Subsidiaries shall be a “Swap Agreement”.
     “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.
     “Swingline Lender”: as defined in the preamble hereto.
     “Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it
may be amended, supplemented or otherwise modified from time to time.
     “Swingline Loans”: as defined in Section 2.3.
     “Swingline Participation Amount”: as defined in Section 2.4(c).
     “Synthetic Lease Obligation”: the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “Total L/C Commitment”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.6 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$75,000,000. The Total L/C Commitment is a sublimit of the Total Revolving
Commitment.
     “Total Revolving Commitment”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitment is $75,000,000.
     “Total Revolving Extensions of Credit”: at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.
     “Trademark Security Agreement”: as defined in the Guarantee and Collateral
Agreement.
     “Transferee”: any Eligible Assignee or Participant.
     “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

22



--------------------------------------------------------------------------------



 



     “UCP 600”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
dated as of July 1, 2007 (or such later version thereof as may be in effect at
the time of issuance).
     “UFCA”: as defined in Section 10.16(d).
     “UFTA”: as defined in Section 10.16(d).
     “Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
     “United States”: the United States of America.
     “U.S. Lender Party”: the Administrative Agent, each Lender and each
Participant, in each case that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
     “Wholly Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
     “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Borrower.
     1.2 Other Definitional Provisions.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

23



--------------------------------------------------------------------------------



 



          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
     2.1 Revolving Commitments.
          (a) Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to the
aggregate outstanding amount of the Swingline Loans, and the aggregate undrawn
amount of all outstanding Letters of Credit and the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans, incurred on behalf of the Borrower and owing to such Lender, does not
exceed the amount of such Lender’s Revolving Commitment; provided that the Total
Revolving Extensions of Credit shall in no event exceed the Total Revolving
Commitment. During the Revolving Commitment Period, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.8.
          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
     2.2 Procedure for Revolving Loan Borrowing. Subject to the terms and
conditions hereof, the Borrower may borrow under the Revolving Commitment during
the Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Eastern time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Eastern time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the applicable Loans to be borrowed. Unless otherwise agreed by
the Administrative Agent in its sole discretion, no Revolving Loan may be made
as, converted into or continued as a Eurodollar Loan having an Interest Period
in excess of one (1) month prior to the date that is thirty (30) days after the
Closing Date. Each borrowing under the Revolving Commitment shall be in an
amount equal to, in the case of ABR Loans, $100,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $100,000, such lesser amount); provided that the
Swingline Lender may request, on behalf of the Borrower,

24



--------------------------------------------------------------------------------



 



borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.4. Upon receipt of any such Notice of Borrowing from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Revolving Loan Funding Office prior to 12:00 P.M., Eastern time,
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Upon satisfaction of the applicable conditions set
forth in Section 5.2, such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent. No Revolving Loan will be made on
the Closing Date. The Borrower promises to pay to the Administrative Agent, for
the account of the Revolving Lenders, in accordance with their respective
Revolving Percentages, all amounts due under the Revolving Loans on the
Revolving Termination Date or such earlier date as required hereunder.
     2.3 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitment from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero. During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only. The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date. The
Borrower promises to pay to the Swingline Lender all amounts due under the
Swingline Loans on the Revolving Termination Date or such earlier date as
required hereunder.
     2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans, it shall give the Swingline Lender irrevocable telephonic
notice (which telephonic notice must be received by the Swingline Lender not
later than 12:00 P.M., Eastern time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter and so long as the applicable
conditions set forth in Section 5.2 are satisfied, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Borrower an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrower.

25



--------------------------------------------------------------------------------



 



          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one
(1) Business Day’s telephonic notice given by the Swingline Lender no later than
12:00 Noon, Eastern time, and promptly confirmed in writing, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Revolving Loan Funding Office in
immediately available funds, not later than 10:00 A.M., Eastern time, one
(1) Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. The Borrower irrevocably authorizes the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
          (c) If, prior to the time a Revolving Loan has been made pursuant to
Section 2.4(b), one of the events described in Section 8.1(f) shall have
occurred with respect to the Borrower or if for any other reason, as determined
by the Swingline Lender in its sole discretion, Revolving Loans may not be made
as contemplated by Section 2.4(b), each Revolving Lender shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.4(b) or on the date requested by the Swingline Lender (with at least
one (1) Business Day’s notice to the Revolving Lenders), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage multiplied by (ii) the
sum of the aggregate principal amount of Swingline Loans then outstanding that
were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that, in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of

26



--------------------------------------------------------------------------------



 



the other conditions specified in Section 5.2, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
     2.5 Commitment Fees, etc.
          (a) On or prior to the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders, the commitment fee in the
amount set forth in the Fee Letter with the Administrative Agent.
          (b) As additional compensation for the Revolving Commitment, the
Borrower shall pay the Administrative Agent, for the account of the Revolving
Lenders, in arrears, on the first day of each calendar quarter prior to the
Revolving Termination Date and on the Revolving Termination Date, a fee (the
“Commitment Fee”) for the Borrower’s non-use of available funds in an amount
equal to the Commitment Fee Rate (calculated on the basis of a 360 day year for
actual days elapsed) multiplied by the difference between (x) the Total
Revolving Commitment (as it may be reduced from time to time) and (y) the
average daily Total Revolving Extensions of Credit during the period for which
such Commitment Fee is due reduced by the average daily aggregate principal
amount of Swingline Loans outstanding for such period.
          (c) The Borrower agrees to pay to the Administrative Agent the other
fees in the amounts and on the dates as set forth in the Fee Letter with the
Administrative Agent and to perform any other obligations contained therein.
     2.6 Termination or Reduction of Commitments.
          (a) The Borrower shall have the right, upon not less than three
(3) Business Days’ notice to the Administrative Agent, to terminate the Total
Revolving Commitment or, from time to time, to reduce the amount of the Total
Revolving Commitment; provided that no such termination or reduction of the
Total Revolving Commitment shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Loans and Swingline Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Total Revolving Commitment then in effect. The Total L/C Commitment shall
automatically reduce by an amount equal to any reduction in the Total Revolving
Commitment pursuant to this Section 2.6(a). In addition to the foregoing, the
Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Total L/C Commitment or,
from time to time, to reduce the amount of the Total L/C Commitment; provided
that no such termination or reduction of the Total L/C Commitment shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced). Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Total L/C Commitment then in effect.

27



--------------------------------------------------------------------------------



 



     2.7 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, upon irrevocable notice delivered to
the Administrative Agent no later than 10:00 A.M., Eastern time, three
(3) Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 10:00 A.M., Eastern time, one (1) Business Day prior thereto, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment;
provided that, if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.16; provided further that, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing or the sale of the Loan Parties, such notice of prepayment may be
revoked if the financing or such sale is not consummated. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Revolving Loans shall
be in an aggregate principal amount of at least $500,000 or, if greater, in
whole multiples of $250,000. Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.
     2.8 Conversion and Continuation Options.
          (a) The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than
10:00 A.M., Eastern time, on the Business Day preceding the proposed conversion
date; provided that any such conversion of Eurodollar Loans may only be made on
the last day of an Interest Period with respect thereto. The Borrower may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Eastern time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Default or Event of
Default has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Revolving Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice in a Notice of Conversion/Continuation to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Default or Event of Default has occurred and is continuing,
and; provided further that, if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso, such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
     2.9 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all

28



--------------------------------------------------------------------------------



 



selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $100,000 in excess thereof and (b) no more
than five (5) Eurodollar Tranches shall be outstanding at any one time.
     2.10 Interest Rates and Payment Dates.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) After the occurrence and during the continuance of (x) an Event of
Default under Section 8.1(a) or (f), or (y) any other Event of Default if
requested by the Required Lenders in their discretion, all outstanding Loans
shall bear interest at a rate per annum equal to the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.10
plus two percent (2.00%).
          (d) Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.10(c) shall be
payable from time to time on demand.
     2.11 Computation of Interest and Fees.
          (a) Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall, as
soon as practicable, notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or the applicable Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11(a).
          (c) In no event shall the interest charged hereunder, with respect to
the notes (if any) or any other obligations of Loan Parties under any Loan
Documents exceed the maximum amount permitted under applicable law.
Notwithstanding anything to the contrary

29



--------------------------------------------------------------------------------



 



herein or elsewhere, if at any time the rate of interest payable hereunder or
under any note or other Loan Document (the “Stated Rate”) would exceed the
highest rate of interest permitted under any applicable law to be charged (the
"Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, however, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, Borrower shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply. In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received, had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of such
Lender’s Loan or to other amounts (other than interest) payable hereunder, and
if no such principal or other amounts are then outstanding, such excess or part
thereof remaining shall be paid to Borrower. In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.
     2.12 Inability to Determine Interest Rate. If, prior to the first day of
any Interest Period, (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
     2.13 Pro Rata Treatment and Payments.
          (a) Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of the Commitment Fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

30



--------------------------------------------------------------------------------



 



          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 10:00 A.M.,
Pacific time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Revolving Loan Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing

31



--------------------------------------------------------------------------------



 



herein shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.
          (f) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that, after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments; provided that, to the extent that the
Administrative Agent chooses to exercise this right on behalf of itself or SVB
in any capacity, the Administrative Agent shall also exercise this right on
behalf of each other Lender.
     2.14 Requirements of Law.
          (a) If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date on which a
Lender becomes a party to this Agreement shall:
               (i) impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
               (ii) impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable; provided, however, that no
such additional amounts shall be payable to such Lender for taxes pursuant to
this Section 2.14 to the extent that (x) such Lender received additional amounts
with respect to such taxes pursuant to Section 2.15 or (y) such amounts
constitute Excluded Taxes. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of, or any
change in, any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the

32



--------------------------------------------------------------------------------



 



rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section 2.14 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.14, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.14 for
any amounts incurred more than six (6) months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.14 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          (d) For purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement.
     2.15 Taxes.
          (a) Except as otherwise provided in this Section 2.15, all payments
made by the Borrower under this Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (collectively, but excluding Excluded
Taxes, the “Non-Excluded Taxes”). If any such Non-Excluded Taxes or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement; provided that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Excluded Taxes.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, pursuant to this Section 2.15, as promptly as practicable thereafter
the Borrower shall send to the Administrative Agent for its own account or for
the account of the relevant Lender, as

33



--------------------------------------------------------------------------------



 



the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof.
          (d) The Borrower shall reimburse and indemnify, within thirty
(30) days after receipt of demand therefor, each Lender, the Issuing Lender, and
the Administrative Agent for all Non-Excluded Taxes and Other Taxes (including
any Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) paid by such Lender or the Administrative Agent
and any liabilities arising therefrom or with respect thereto, including any
amendment, supplement, or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents, or any such other
documents. A certificate of the Lender or the Administrative Agent claiming any
compensation under this Section 2.15, setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.
          (e) (i) Each U.S. Lender Party shall (A) on or prior to the date such
U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this Section 2.15(e) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a Participant, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a Participant, the
relevant Lender) with two completed originals of Form W-9 (certifying that such
U.S. Lender Party is entitled to an exemption from U.S. backup withholding tax)
or any successor form.
               (ii) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
Section 2.15(e)(ii) and (z) from time to time if requested by the Borrower or
the Administrative Agent (or, in the case of a Participant, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
Participant, the relevant Lender) with two completed originals of each of the
following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance reasonably acceptable to the Borrower and Administrative
Agent that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a

34



--------------------------------------------------------------------------------



 



“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents described above indicating that payments under
any Loan Document to or for a Non-U.S. Lender Party are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
               (iii) If a payment made to a Non-U.S. Lender Party would be
subject to United States federal withholding tax imposed by FATCA if such
Non-U.S. Lender Party fails to comply with the applicable reporting requirements
of FATCA, such Non-U.S. Lender Party shall deliver to the Administrative Agent
and Borrower any documentation under any Requirement of Law sufficient for the
Administrative Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.15 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
          (g) The agreements in this Section 2.15 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     2.16 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such

35



--------------------------------------------------------------------------------



 



indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
     2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage;
provided further that nothing in this Section 2.17 shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Sections 2.14 or 2.15(a).
     2.18 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.
     2.19 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
               (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.
               (ii) Reallocation of Payments. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 10.7),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any

36



--------------------------------------------------------------------------------



 



amounts owing by such Defaulting Lender to the Issuing Lender hereunder; third,
if so determined by the Administrative Agent or requested by the Issuing Lender,
to be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Lenders, or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Lender, or Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default has
occurred and is continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
               (iii) Certain Fees. A Defaulting Lender (A) shall not be entitled
to receive any fee pursuant to Section 2.5 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) shall be limited in its right to receive letter of
credit fees as provided in Section 3.3.
               (iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 3.4 or
in Swingline Loans pursuant to Section 2.4(c) the pro rata share of each
non-Defaulting Lender of any such Letter of Credit or Swingline Loan shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided, that, (A) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender plus the aggregate amount of that
Lender’s Revolving Percentage of then outstanding Letters of Credit and
Swingline Loans.

37



--------------------------------------------------------------------------------



 



          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Percentages (without
giving effect to Section 2.19(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.
     2.20 Replacement of Lenders.
     (i) If any Lender requests compensation under Section 2.14, (ii) if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) if any Lender is a Defaulting Lender, or (iv) if a Lender refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to Section 10.1 requires consent of 100% of the Lenders or 100% of the Lenders
with Obligations affected thereby (and the Required Lenders have consented
thereto or, as applicable, 66 2/3% of affected Lenders), then Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender (the “Replaced Lender”) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6), all of its interests, rights and obligations under this
Agreement to a willing assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) Borrower shall have received the prior written
consent of the Administrative Agent (except where the Administrative Agent is
the Replaced Lender) and the Issuing Bank, which consents, so long as no Default
has occurred and is continuing, shall not unreasonably be withheld; provided,
however, that for purposes of clauses (iii) and (iv) with respect to a
Defaulting Lender, such consent will not be unreasonably withheld, regardless of
the occurrence and continuance of a Default, (b) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in any Cash Management Services, FX Forward Agreements, and
Specified Swap Agreements, and accrued interest thereon, fees, and all other
amounts from the assignee (to the extent of such outstanding principal and
accrued interest) or Borrower (in the case of all other amounts), (c) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.15, such
assignment will result in a material reduction in such compensation or payments,
and (d) in the case of any such assignment resulting from a Lender refusing to
consent to an amendment, modification or waiver of this Agreement, then such
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Lender did not consent. For the avoidance of doubt, if a
Lender refused to consent to an amendment, modification or waiver that required
the consent of 100% of

38



--------------------------------------------------------------------------------



 



Lenders (and the Required Lenders having consented thereto) with Obligations
directly affected thereby (which amendment, modification or waiver did not
accordingly require the consent of 100% of all Lenders), the Loans and
Commitments of such Lender that are subject to the assignments required by this
Section shall include only those Loans and Commitments that constitute the
Obligations directly affected by the amendment, modification or waiver to which
such Lender refused to provide its consent. A Lender shall not be required to
make any such assignment and delegation if prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply. In connection with the
foregoing, the Administrative Agent shall have the authority to execute the
Assignment and Assumption on behalf of any Lender making an assignment
hereunder.
     2.21 Increase in Commitments.
          (a) Increase in Revolving Commitments. Provided no Default or Event of
Default then exists or would arise therefrom, upon notice to the Administrative
Agent (which shall promptly notify the Revolving Lenders), the Borrower may from
time to time, request an increase in the Total Revolving Commitment by an amount
(for all such requests) not exceeding $25,000,000 (each such increase, a
“Revolving Commitment Increase”); provided that (i) any such request for an
increase shall be in a minimum amount of $2,500,000, (ii) the Borrower may make
a maximum of four such requests, and (iii) each Revolving Commitment Increase is
subject to the prior written consent of each Lender providing such Revolving
Commitment Increase. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender is requested to respond to such request for a
Revolving Commitment Increase (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Revolving
Lenders).
               (i) Revolving Lender Elections to Increase. Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Revolving Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.
               (ii) Notification by Administrative Agent; Additional Revolving
Commitment Lenders. The Administrative Agent shall notify the Borrower and each
Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent and the Issuing Lender (which approvals
shall not be unreasonably withheld or delayed), to the extent that the existing
Revolving Lenders decline to increase their Revolving Commitments, or decline to
increase their Revolving Commitments to the amount requested by the Borrower,
the Administrative Agent, in consultation with the Borrower, will use its
reasonable efforts to arrange for other Eligible Assignees to become Revolving
Lenders hereunder and to issue commitments in an amount equal to the amount of
the increase in the Total Revolving Commitments requested by the Borrower and
not accepted by the existing Revolving Lenders (each such Person issuing, or
Revolving Lender increasing, its Revolving Commitment, an “Additional Revolving
Commitment Lender”); provided, however, that (i) no Revolving Lender shall be
obligated to provide a Revolving Commitment Increase as a result of any such
request

39



--------------------------------------------------------------------------------



 



by the Borrower, and (ii) without the consent of the Administrative Agent, at no
time shall the Revolving Commitment of any Additional Revolving Commitment
Lender be less than $5,000,000.
               (iii) Effective Date and Allocations. If the Total Revolving
Commitments are increased in accordance with this Section 2.21(a), the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Commitment Increase Effective Date”) and the final allocation of such
Revolving Commitment Increase. The Administrative Agent shall promptly notify
the Borrower and the Revolving Lenders of the final allocation of such Revolving
Commitment Increase and the Revolving Commitment Increase Effective Date and, on
the Revolving Commitment Increase Effective Date, (i) the Total Revolving
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Revolving Commitment Increases, and
(ii) Schedule 1.1A shall be deemed modified, without further action, to reflect
the revised Revolving Commitments and Revolving Percentages of the Revolving
Lenders.
          (b) Conditions to Effectiveness of Revolving Commitment Increase. As a
condition precedent to such Revolving Commitment Increase: (i) the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Revolving Commitment Increase Effective Date (in sufficient copies for
each Revolving Lender), signed by a Responsible Officer of the Borrower,
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (B) certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Section 4 hereof and the other Loan Documents are true and correct in all
material respects on and as of the Revolving Commitment Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date; (ii) the Borrower, the Administrative Agent, and any Additional Revolving
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrower shall have paid such fees and other compensation to the
Additional Revolving Commitment Lenders as the Borrower and such Additional
Revolving Commitment Lenders shall agree; (iv) the Borrower shall have paid such
arrangement fees to the Administrative Agent as the Borrower and the
Administrative Agent may agree; (v) the Borrower shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrower reasonably satisfactory to the Administrative Agent and dated such
date; (vi) to the extent requested by any Additional Revolving Commitment
Lender, a Note evidencing the Revolving Loans will be issued at the Borrower’s
expense, to each such Additional Revolving Commitment Lender; (vii) the Borrower
and the Additional Revolving Commitment Lender shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; (ix) no Default exists; and (viii) no Material Adverse Effect
shall have occurred since the date of the most recent financial statements
delivered to the Administrative Agent pursuant to Section 6.1. The Borrower
shall prepay any Revolving Loans outstanding on the Revolving Commitment
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.16), to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Percentages arising from any nonratable
increase in the Revolving Commitments under this Section 2.21.

40



--------------------------------------------------------------------------------



 



          (c) The provisions of this Section 2.21 do not constitute a
“commitment” to lend, and the Commitments of the Lenders shall not be increased
until satisfaction of the provisions of this Section 2.21 and actual increase of
the Commitments as provided herein.
SECTION 3
LETTERS OF CREDIT
     3.1 L/C Commitment.
          (a) Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Letter of Credit Availability Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitment or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five (5) Business Days prior to the Letter of Credit
Maturity Date; provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above) subject to the
Borrower’s satisfaction of the conditions set forth in Section 5.2 at the time
of any such renewal. If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the date that
is five (5) Business Days prior to the Letter of Credit Maturity Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 3.1(b)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

41



--------------------------------------------------------------------------------



 



(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law,
including, without limitation, any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing the Letter of Credit, or any law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(ii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;
(iii) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(iv) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential fronting
exposure with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other
Obligations under Letters of Credit as to which the Issuing Lender has actual or
potential fronting exposure, as it may elect in its sole discretion;
(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount thereof after any drawing thereunder; or
(vi) subject to Section 3.1(a), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance
thereof.
          (c) Unless otherwise expressly agreed by the L/C Issuer and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of UCP 600 at the
time of issuance shall apply to each commercial Letter of Credit.
          (d) Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated

42



--------------------------------------------------------------------------------



 



amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
     3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to the satisfaction of the conditions
set forth in Section 5.2, promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
     3.3 Fees and Other Charges.
          (a) The Borrower agrees to pay to the Administrative Agent, for the
account of the L/C Lenders, with respect to each outstanding Letter of Credit
issued for the account of (or at the request of) the Borrower letter of credit
fees at the Applicable Margin applicable to Eurodollar Loans on the drawable
amount of such Letter of Credit, payable quarterly in arrears on the last
Business Day of March, June, September and December of each year and on the
Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”) after the
issuance date of such Letter of Credit, as well as the Issuing Lender’s standard
and reasonable fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued for the account of (or at the request
of) the Borrower or processing of drawings thereunder, including, without
limitation, a fronting fee for the issuance or renewal of Letters of Credit of
one-eighth of one percent (0.125%) per annum of the face amount of each Letter
of Credit issued, upon the issuance, each anniversary of the issuance, and the
renewal of such Letter of Credit by the issuing Lender (collectively, the
“Issuing Lender Fees”). Notwithstanding the foregoing, with respect to Existing
Letters of Credit, Issuing Lender Fees shall not be charged for the remaining
term of such Existing Letters of Credit; provided that upon renewal of an
Existing Letter of Credit, such Existing Letter of Credit shall accrue Issuing
Lender Fees as set forth above. All Issuing Lender Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

43



--------------------------------------------------------------------------------



 



     3.4 L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
     3.5 Reimbursement.
          (a) If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.
          (b) If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement; upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus (two percent (2.00%) per
annum) on demand; provided that if at the time of and after giving effect to
such payment by the L/C Lenders, the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied, the Borrower may, by written
notice to the Administrative Agent certifying that such conditions are satisfied
and that all interest owing under this paragraph has been paid, request that
such payments by the L/C Lenders be converted into Revolving Loans (a “Revolving
Loan Conversion”), in which case, if such conditions are in fact satisfied, the
L/C Lenders shall be deemed to have extended, and the Borrower shall be

44



--------------------------------------------------------------------------------



 



deemed to have accepted, a Revolving Loan in the aggregate principal amount of
such payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.
     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
          In addition to amounts payable as elsewhere provided in the Agreement,
Borrower hereby agrees to pay and to protect, indemnify, and save the Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that the Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit, or (B) the failure of the Issuing Lender or of any L/C
Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of the Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).
     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of

45



--------------------------------------------------------------------------------



 



Credit in connection with such presentment are substantially in conformity with
such Letter of Credit.
     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
     3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall
reimburse such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall reimburse such L/C Disbursement in full
on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.10(c) shall be applicable to any such amounts not
paid when due.
     3.10 Additional Issuing Lenders. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.
     3.11 Resignation of the Issuing Lender. The Issuing Lender may resign at
any time by giving at least thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3. The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require. After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.

46



--------------------------------------------------------------------------------



 



SECTION 4
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue the Letters of Credit, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:
     4.1 Financial Condition.
          (a) The audited consolidated balance sheets of Borrower and its
Subsidiaries as of December 31, 2008, December 31, 2009, and December 31, 2010,
and the related consolidated statements of operations, changes in stockholders’
(deficit) equity and comprehensive loss and cash flows each of the years then
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, present fairly in all material respects the consolidated
financial condition of Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). Except as set forth
on Schedule 4.1, no Group Member has, as of the Closing Date, any material
(i) Guarantee Obligations, (ii) contingent liabilities and (iii) liabilities for
taxes, or any material long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 31, 2010 to and including the date hereof there
has been no Disposition by any Group Member of any material part of its business
or property.
     4.2 No Change. Since December 31, 2010, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
     4.3 Existence; Compliance with Law. Except as set forth in Schedule 4.3,
each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect and (d) is in material compliance with all Requirements of Law.
     4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by

47



--------------------------------------------------------------------------------



 



or in respect of, any other Person is required in connection the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents by or in respect
of any Group Member, except (i) Governmental Approvals, consents,
authorizations, filings and notices described in Schedule 4.4, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19 and (iii) Governmental Approvals described in Schedule 4.5. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     4.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof by each Group Member will not
violate any Requirement of Law (except as set forth in Schedule 4.5) or any
material Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in
Schedule 4.5 shall not have, or reasonably be expected to have, an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations or operations.
     4.6 Litigation. Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
     4.7 No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred,
nor shall either result from the making of a Credit Extension.
     4.8 Ownership of Property; Liens; Investments. Each Group Member has title
in fee simple to, or a valid leasehold interest in, all its real property, and
good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8. Section 8
of the Collateral Information Certificate sets forth a complete and accurate
list of all real property owned by each Loan Party as of the date hereof, if
any. Section

48



--------------------------------------------------------------------------------



 



9 of the Collateral Information Certificate sets forth a complete and accurate
list of all leases of real property under which any Loan Party is the lessee as
of the date hereof.
     4.9 Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted and is pending by any Person challenging
or questioning any Group Member’s use of any Intellectual Property or the
validity or effectiveness of any Group Member’s Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, unless such claim could
not reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened to such effect.
     4.10 Taxes. Except as set forth in Schedule 4.10, each Group Member has
filed or caused to be filed all Federal and state income tax returns and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority (other than any
taxes, the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member and tax obligations which do not individually or in the aggregate exceed
$250,000); no tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax already due and payable
and not being contested in good faith.
     4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
     4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
     4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with

49



--------------------------------------------------------------------------------



 



respect to any Plan, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
     4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.4 and Schedule 4.5, no Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness. No Loan Party is subject to or is
not exempt from regulation as a “holding company” under the Public Utility
Holding Company Act of 2005 or as a “public utility” under the Federal Power Act
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.
     4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party, and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.
     4.16 Use of Proceeds. The proceeds of the Revolving Loans, the Swingline
Loans and the Letters of Credit, shall be used for general corporate and working
capital purposes.
     4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
          (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters

50



--------------------------------------------------------------------------------



 



or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any Group Member (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
          (g) no Group Member has assumed any liability of any other Person
under Environmental Laws.
     4.18 Accuracy of Information, etc. (a) No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

51



--------------------------------------------------------------------------------



 



     (b) There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, or in the other Loan Documents or otherwise disclosed to the
Administrative Agent and the Lenders.
     4.19 Security Documents.
          (a) The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock (as defined in
the Guarantee and Collateral Agreement) that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(4) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when UCC-1 financing
statements in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens expressly permitted to have priority by Section 7.3).
As of the Closing Date, none of the Borrower or any Subsidiary Guarantor that is
a limited liability company or partnership has any Capital Stock that is a
Certificated Security.
          (b) Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
     4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and the other Loan Documents will be and will continue to be, Solvent.
     4.21 Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.
     4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations shall be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of the Loan Parties.

52



--------------------------------------------------------------------------------



 



     4.23 Insurance. All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business
     4.24 No Casualty. No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any casualty event or condemnation proceeding affecting all or any portion of
the Collateral.
SECTION 5
CONDITIONS PRECEDENT
     5.1 Conditions to Effectiveness. The effectiveness of this Agreement on the
Closing Date is subject to the following conditions precedent:
          (a) Loan Documents. (i) Each Lender shall have received (A) this
Agreement executed and delivered by the Administrative Agent, the Borrower and
each Lender listed on Schedule 1.1A, (B) the Guarantee and Collateral Agreement,
executed and delivered by the Borrower and each Subsidiary Guarantor, and (C) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party, and (D) its Note to the extent requested pursuant to
Section 2.18, and (ii) the Administrative Agent shall have received each other
Loan Document, executed and delivered by the parties thereto.
          (b) Financial Statements; Projections. The Lenders shall have received
the audited consolidated financial statements of Borrower and its Subsidiaries
as of December 31, 2008, 2009 and 2010 at least fifteen (15) days before the
Closing Date. The Administrative Agent shall have received a detailed business
plan of the Borrower and its Subsidiaries for the 2011 fiscal year through the
2012 fiscal year, in form and substance satisfactory to the Administrative
Agent.
          (c) Approvals. Except for the Governmental Approvals described in
Schedule 4.5, all Governmental Approvals and consents and approvals of, or
notices to, any other Person required in connection with the execution and
performance of the Loan Documents, the continuing operations of the Group
Members, and the other transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that could reasonably be expected to restrain, prevent or otherwise impose
burdensome conditions on the financing contemplated hereby. The absence of
obtaining the Governmental Approvals described in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders, or the Administrative Agent
pursuant to the Loan Documents or an adverse effect on the Group Members with
regard to their continuing operations or operations.

53



--------------------------------------------------------------------------------



 



          (d) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in all appropriate jurisdictions (including the
jurisdiction of formation or organization of each Group Member), and such search
shall reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
          (e) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
          (f) Secretary’s Certificate; Certified Certificate of Organization;
Good Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, the bylaws or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party authorizing the transactions contemplated hereunder,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
          (g) Legal Opinions. The Administrative Agent and each Lender shall
have received the executed legal opinions of Goodwin Procter LLP, counsel to
Borrower and its Subsidiaries, in a form reasonably satisfactory to the
Administrative Agent. Such legal opinions shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
          (h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the original certificates representing the shares
of Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate executed and dated in blank by a
duly authorized officer of the pledgor thereof, and (ii) each original
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Documents, endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
          (i) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.
          (j) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from the chief financial officer or treasurer of the
Borrower, substantially in the form of Exhibit D, certifying that each Loan
Party is, and after giving effect to the incurrence of all Indebtedness and
Obligations being incurred in connection herewith and the other Loan Documents
will be, and will continue to be, Solvent.

54



--------------------------------------------------------------------------------



 



          (k) Patriot Act. The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
          (l) Insurance. The Administrative Agent shall have received insurance
certificates (and underlying endorsements) satisfying the requirements of
Section 5.2 of the Guarantee and Collateral Agreement and Section 6.5 hereunder.
          (m) No Material Adverse Effect. There shall not have occurred since
September 30, 2010 any event or condition that has had or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (n) No Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened, that has had or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
          (o) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all respects except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all respects
as of such earlier date.
          (p) No Default. No Default or Event of Default shall have occurred and
be continuing.
     5.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date including,
but not limited to, any Loan to be advanced and such Lender’s participation in
any Letter of Credit to be issued hereunder (including its initial extension of
credit) is subject to the satisfaction of the following conditions precedent on
the date of such extension of credit including, but not limited to, the date of
the advance of any such Loan and the date of the issuance of any such Letter of
Credit:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1;
          (b) No Default. No Default or Event of Default shall have occurred as
of or on such date or after giving effect to the extensions of credit requested
to be made on such date; and

55



--------------------------------------------------------------------------------



 



          (c) No Material Adverse Effect. There shall not have occurred any
event or condition that has had or could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit and each
Revolving Loan Conversion that the conditions contained in this Section 5.2 have
been satisfied.
SECTION 6
AFFIRMATIVE COVENANTS
     The Borrower hereby agrees that, until all Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document (other than inchoate indemnity
obligations) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, the Borrower shall, as to itself and each Borrower’s Subsidiaries, and
shall cause each of its Subsidiaries to:
     6.1 Financial Statements. Furnish to the Administrative Agent, for
distribution to each Lender:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
operations, changes in stockholders’ (deficit) equity and comprehensive loss and
cash flows each of the years then ended on such dates, setting forth in each
case in comparative form the figures for the previous year, reported on by and
accompanied by an unqualified report from Ernst & Young LLP or other independent
certified public accountant reasonably acceptable to the Administrative Agent;
and
          (b) as soon as available, but in any event not later than forty five
(45) days after the end of each fiscal quarter of the Borrower, the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).
     All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Documents required to be delivered
pursuant to the terms of the foregoing clauses (a) and (b) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered

56



--------------------------------------------------------------------------------



 



electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address.
     6.2 Certificates; Other Information. Furnish to the Administrative Agent,
for distribution to each Lender (or, in the case of clause (g), to the relevant
Lender):
          (a) (i) within forty five (45) days after the end of each month and
concurrently with the delivery of the financial statements referred to in
Section 6.1(a), (A) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (B) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any
Intellectual Property acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (B) (or, in the case of the
first such report so delivered, since the Closing Date) and (C) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month (it being
understood and agreed that such Compliance Certificate shall not be required to
contain information and calculations with respect to those financial covenants
that are not required to be tested on the last day of such month); provided that
a five (5) day grace period shall apply to the delivery requirement relating to
the monthly Compliance Certificate set forth in this clause (C);
          (b) as soon as available, and in any event no later than sixty
(60) days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year approved by the board of
directors of the Borrower (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
          (c) within five (5) days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
(5) days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC; Documents required
to be delivered pursuant to the terms of this clause (d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which

57



--------------------------------------------------------------------------------



 



Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address;
          (d) upon request by the Administrative Agent, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;
          (e) upon request by the Administrative Agent no more frequently than
monthly, (i) an aged listing of accounts receivable (by invoice date), (ii) an
aged listing of accounts payable (by invoice date), and (iii) statements
detailing the balances of cash and Cash Equivalents of Borrower and its
Subsidiaries; and
          (f) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
     6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
     6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance policies on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business which insurance policies
shall identify the Administrative Agent, for the benefit of the Secured Parties,
as loss payee or additional insured, as the case may be, and shall provide the
Administrative Agent with at least thirty (30) days prior notice of termination.

58



--------------------------------------------------------------------------------



 



     6.6 Books and Records. Keep proper books of records and account in which
full, true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities.
     6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $500,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
          (d) the following events, as soon as possible and in any event within
thirty (30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
     6.8 Environmental Laws.
          (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

59



--------------------------------------------------------------------------------



 



     6.9 Accounts; Collections.
          (a) Maintain the Borrower’s and its Domestic Subsidiaries’ primary
depository and operating accounts and securities accounts with one or more of
the Lenders or one or more of the Lenders’ Affiliates, which accounts shall
represent at least 75% of the dollar value of the Borrower’s and such Domestic
Subsidiaries’ accounts at all financial institutions. All of the Loan Parties’
depository, operating and securities accounts shall be and remain subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent (each, a “Control Agreement”) duly executed on behalf of
the applicable financial institution. Notwithstanding the foregoing, the
Borrower may maintain two accounts at JPMorgan Chase Bank, N.A., that are not
subject to a Control Agreement provided that the aggregate amount on deposit in
such accounts does exceed $300,000 at any time.
          (b) Deposit on a daily basis directly into an account with a Lender or
one or more of the Lenders’ Affiliates (which account, if maintained with an
Affiliate of a Lender, shall be subject to a Control Agreement) (or cause the
ACH or wire transfer of) all of the Borrower’s cash receipts and collections,
including, without limitation, (i) all collections from Account Debtors of the
Borrower, (ii) all of the Borrower’s available cash receipts from the sale of
Inventory and other assets, and (iii) all cash payments received from any Person
or from any source or on account of any sale or other transaction or event.
          (c) No Group Member or Immaterial Subsidiary shall maintain any
depository account, operating account, securities account or other bank or
investment account outside of the United States; provided, that the Excluded
Foreign Subsidiaries may maintain depository accounts, operating accounts,
securities accounts or other bank or investment accounts outside the United
States provided that the aggregate value of all assets in all such accounts
shall at no time exceed $10,000,000.
     6.10 Audits. At reasonable times and as often as may be reasonably desired,
on one (1) Business Day’s notice (provided that no notice is required if an
Event of Default has occurred and is continuing), the Administrative Agent, any
Lender, or any of their agents, shall have the right to inspect the Collateral
and the right to audit, copy, and make abstracts from any and all of any Group
Member’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information, to visit and inspect any of the Group Member’s
properties, and to discuss the business, operations, properties and financial
and other condition of the Group Members with officers and employees of the
Group Members and with their independent certified public accountants. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent the Administrative Agent’s then-current standard charge for the same),
plus reasonable out-of-pocket expenses; provided, prior to the occurrence and
continuance of an Event of Default, that such expenses shall not exceed $15,000
in any year, so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower shall be not obligated to reimburse the
Administrative Agent or such Lender for more than one (1) audit per year.

60



--------------------------------------------------------------------------------



 



     6.11 Additional Collateral, etc.
          (a) With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (and in any event within three (3) Business
Days)(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to evidence that they are a Guarantor and to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority (except as expressly permitted by
Section 7.3) security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $500,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver
a first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or an Immaterial Subsidiary) created or acquired after the Closing
Date by any Group Member (which, for the purposes of this Section 6.11(c), shall
include any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary
or Immaterial Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary (other
than an Excluded Foreign Subsidiary or an Immaterial Subsidiary) that is owned
by any Loan Party, (ii) deliver to the Administrative Agent such documents and
instruments as may be required to grant, perfect, protect and ensure the
priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) (x) to become a Borrower or a

61



--------------------------------------------------------------------------------



 



Subsidiary Guarantor party to this Agreement and/or the Guarantee and Collateral
Agreement, (y) to take such actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement, with respect to such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Immaterial Subsidiary), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (z) to deliver to the Administrative
Agent a certificate of such Subsidiary (other than an Excluded Foreign
Subsidiary or an Immaterial Subsidiary), in a form reasonably satisfactory to
the Administrative Agent, with appropriate insertions and attachments, (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (v) in the case of a new Borrower hereunder, deliver
an allonge executed by such new Borrower to each Lender amending its Note.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Excluded Foreign Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
          (e) Each Loan Party shall use commercially reasonable efforts to
obtain a landlord’s agreement or bailee letter, as applicable, from the lessor
of each leased property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent. After the Closing Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date, without the prior written consent of the Administrative Agent or
unless and until a reasonably satisfactory landlord agreement or bailee letter,
as appropriate, shall first have been obtained with respect to such location.
Each Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.
     6.12 Use of Proceeds. Use the proceeds of each Credit Extension only for
the purposes set forth in Section 4.16 and not prohibited under Section 4.11.

62



--------------------------------------------------------------------------------



 



     6.13 Designated Senior Indebtedness. Cause the Loan Documents and all of
the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereof for purposes of any Indebtedness of the Loan Parties.
     6.14 Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
SECTION 7
NEGATIVE COVENANTS
     Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document (other than inchoate indemnity
obligations) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, the Borrower shall not, as to itself, nor shall the Borrower permit any
of its Subsidiaries to, directly or indirectly:
     7.1 Financial Condition Covenants.
          (a) Modified Quick Ratio. Permit the Quick Ratio to be tested as of
the last day of each month, to be less than 2.00 to 1.00; provided that Borrower
shall not be required to comply with the foregoing covenant for the months
ending on April 30, 2011, May 31, 2011, April 30, 2012 and May 31, 2012, so long
as the Borrower has unrestricted cash on deposit with the Administrative Agent
of not less than $50,000,000 as of the applicable month-end date.
          (b) Minimum EBITDAR. Permit EBITDAR to be less than (i) $25,000,000
for the twelve months ending on March 31, 2011 and June 30, 2011, and (ii)
$35,000,000 for the twelve months ending on September 30, 2011 and on the last
day of each fiscal quarter thereafter.
          (c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio, calculated as of the last day of each fiscal quarter on a trailing twelve
month basis, during the periods set forth below to be less than the ratio set
forth below opposite such period:

          Consolidated Fixed Charge Period   Coverage Ratio
January 1, 2011 through June 30, 2011
  1.25:1.00
July 1, 2011 and thereafter
  1.75:1.00

     7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

63



--------------------------------------------------------------------------------



 



          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) so long as an Intercompany Subordination Agreement is in full
force and effect, Indebtedness of (i) the Borrower or any Subsidiary Guarantor
to any other Loan Party or (ii) any Subsidiary (which is not a Subsidiary
Guarantor) to any other Subsidiary (which is not a Subsidiary Guarantor);
          (c) Guarantee Obligations incurred in the ordinary course of business
by the Borrower and its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;
          (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without shortening the maturity thereof, increasing the principal amount
thereof or increasing the rate of interest thereon);
          (e) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $500,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (without shortening the
maturity thereof, increasing the principal amount thereof or increasing the rate
of interest thereon);
          (f) Surety Indebtedness;
     Indebtedness of the type described in clause (b) of the definition of
Indebtedness consisting of earn-out or other acquisition-related obligations
incurred in connection with acquisitions by the Borrower or any of its
Subsidiaries that are otherwise permitted by the terms of this Agreement;
provided, that, the total amount of such Indebtedness consisting of earn-out or
other acquisition-related obligations shall not exceed (i) $1,000,000 for any
single acquisition or (ii) $3,000,000 in the aggregate for all acquisitions
during the term of this Agreement; and
          (g) additional Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $500,000 at any one time outstanding.
     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

64



--------------------------------------------------------------------------------



 



          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or its Subsidiaries;
          (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
          (g) Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
          (h) Liens created pursuant to the Security Documents;
          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
          (j) judgment Liens that do not constitute a Default or Event of
Default under Section 8.1(h) of this Agreement; and
          (k) Liens not otherwise permitted by this Section 7.3 securing
obligations permitted hereunder so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrower and its Subsidiaries) $500,000 at
any one time.
     7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving Person);
          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and

65



--------------------------------------------------------------------------------



 



          (c) any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation.
     7.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete, worn out, or surplus property in the
ordinary course of business;
          (b) the sale of Inventory in the ordinary course of business;
          (c) Dispositions permitted by clause (i) of Section 7.4(b);
          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor so long as such Capital Stock
is pledged to the Administrative Agent for the benefit of the Secured Parties;
          (e) subject in all respects to Section 8.1(k), the sale or issuance of
the Borrower’s Capital Stock;
          (f) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
          (g) the licensing of patents, trademarks, copyrights, and other
intellectual property rights on a non exclusive basis in the ordinary course of
business; and
          (h) the Disposition of other property having a fair market value not
to exceed $500,000 in the aggregate for any fiscal year of the Borrower.
     7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, or declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:
          (a) any Subsidiary may make Restricted Payments to its parent
(provided such parent is a Loan Party or, if such parent is not a Loan Party,
such Restricted Payment is promptly distributed to a Loan Party), to the
Borrower, or to any Wholly Owned Subsidiary Guarantor; and
          (b) so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may: (i) purchase common stock or common stock
options from

66



--------------------------------------------------------------------------------



 



present or former officers, directors or employees of any Group Member upon the
death, disability or termination of employment of such officer, director, or
employee; provided that the aggregate amount of payments under this clause
(i) shall not exceed $250,000 during any fiscal year of the Borrower; and
(ii) repurchase or redeem common stock of EnerNOC held by its public
stockholders, provided that both immediately before and after making such
repurchase or redemption pursuant to this clause (ii), the Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.1 and no Default or Event of Default shall have occurred and
be continuing and provided further that the aggregate amount of repurchases
under this clause (ii) shall not exceed $1,000,000 during any fiscal year of the
Borrower.
     7.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) Investments in cash and Cash Equivalents;
          (c) Guarantee Obligations permitted by Section 7.2;
          (d) loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $250,000 at
any one time outstanding;
          (e) intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Wholly Owned Subsidiary
Guarantor;
          (f) Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
          (g) Investments received in settlement of amounts due to the Borrower
or any of its Subsidiaries effected in the ordinary course of business or owing
to the Borrower or any of its Subsidiaries as a result of Insolvency proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or its Subsidiaries;
          (h) Permitted Acquisitions; and
          (i) (i) Investments of a Subsidiary that is not a Borrower hereunder
in or to other Subsidiaries or a Borrower, (ii) Investments of a Borrower in
another Borrower, and (iii) Investments by Borrower in Subsidiaries that are not
Borrowers hereunder for the ordinary and necessary current operating expenses of
such Subsidiaries so long as the aggregate amount of such Investments does not
exceed Five Million Dollars ($5,000,000.00) per fiscal year.
     7.8 Modifications of Certain Preferred Stock and Debt Instrument.
(a) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Preferred Stock (i) that would move to an earlier date

67



--------------------------------------------------------------------------------



 



the scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document) that would shorten the maturity
or increase the amount of any payment of principal thereof or the rate of
interest thereon or shorten any date for payment of interest thereon or that
would be otherwise materially adverse to any Lender or any other Secured Party.
     7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.
     7.10 Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction.
     7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.
     7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
     7.13 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) customary restrictions on the assignment of leases,
licenses and other agreements.
     7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any Subsidiary of the
Borrower or (c) transfer any of its assets to the Borrower or any Subsidiary of
the Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed

68



--------------------------------------------------------------------------------



 



pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases, licenses
and other agreements, and (iv) restrictions of the nature referred to in clause
(c) above under agreements governing purchase money liens or Capital Lease
Obligations otherwise permitted hereby which restrictions are only effective
against the assets financed thereby.
     7.15 Lines of Business. In the case of the Borrower and its Subsidiaries,
enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement or that are reasonably related thereto.
     7.16 Amendments to Organizational Agreements and Material Contracts. No
Loan Party shall (a) amend or permit any amendments to any Loan Party’s
organizational documents, if such amendment would be adverse to the
Administrative Agent or the Lenders or (b) amend or permit any amendments to, or
terminate or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders.
SECTION 8
EVENTS OF DEFAULT
     8.1 Events of Default. If any of the following events shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within three (3) Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made (or if any representation or warranty is expressly stated to
have been made as of a specific date, inaccurate in any material respect as of
such specific date); or
          (c) (1) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
to the Borrower only), Sections 6.5(b), 6.7(a), 6.9, 6.10, 6.12, 6.13, or
Section 7 of this Agreement or (2) an “Event of Default” under and as defined in
any Mortgage shall have occurred or (3) any Loan Party shall default in the
observance or performance of any agreement contained in Sections 6.1 or 6.2 of
this Agreement, and such default shall continue unremedied for a period of three
(3) days thereafter, or

69



--------------------------------------------------------------------------------



 



          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8), and
such default shall continue unremedied for a period of thirty (30) days
thereafter; or
          (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto, or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or, in the case of
any such Indebtedness constituting a Guarantee Obligation, to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clauses (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) or (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $500,000; or
          (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clauses (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any “accumulated

70



--------------------------------------------------------------------------------



 



funding deficiency” (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Group Member or any Commonly Controlled Entity;
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA; (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan; or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $500,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof; or
          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
          (k) a Change of Control shall occur; or
          (l) any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) adversely affects the legal qualifications of
any Group Member to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
nonrenewal could reasonably be expected to affect the status of or legal
qualifications of any Group Member to hold any of the Governmental Approvals in
any other jurisdiction;
then, during the continuance of any such event, (a) if such event is an Event of
Default specified in clauses (i) or (ii) of paragraph (f) above with respect to
the Borrower, the Commitments shall immediately terminate automatically and the
Loans (with accrued interest thereon) and all other

71



--------------------------------------------------------------------------------



 



amounts owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable, and (b) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon and all amounts drawn thereunder
have been reimbursed in full and all other obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
     8.2 Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.1), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
          (a) first, to pay any costs and expenses (including cost or expense
reimbursements) or indemnities then due to the Administrative Agent under the
Loan Documents, until paid in full;
          (b) second, to pay any fees or premiums then due to the Administrative
Agent under the Loan Documents until paid in full;
          (c) third, ratably, to pay any costs and expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full;
          (d) fourth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents until paid in full;
          (e) fifth, to pay interest accrued in respect of the Swingline Loans
until paid in full;

72



--------------------------------------------------------------------------------



 



          (f) sixth, to pay the principal of all Swingline Loans until paid in
full;
          (g) seventh, ratably, to pay interest accrued in respect of the
Revolving Loans until paid in full;
          (h) eighth, ratably, (i) to pay the principal of all Revolving Loans
until paid in full, and (ii) to the Administrative Agent, to be held by the
Administrative Agent for the benefit of the Issuing Lender (and for the ratable
benefit of each of the Revolving Lenders that have an obligation to pay to the
Administrative Agent, for the account of the Issuing Lender, a share of each L/C
Disbursement), as cash collateral in an amount up to 105% of the L/C Exposure
(to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any L/C Disbursement as and when such
disbursement occurs and, if a Letter of Credit expires undrawn, the cash
collateral held by the Administrative Agent in respect of such Letter of Credit
shall, to the extent permitted by applicable law, be reapplied pursuant to this
Section 8.2, beginning with tier (a) hereof);
          (i) ninth, to pay any other Obligations (including being paid,
ratably, to the Lenders on account of all amounts then due and payable in
respect of Cash Management Services, FX Forward Agreements, and Specified Swap
Agreements, with any balance to be paid to the Administrative Agent, to be held
by the Administrative Agent, for the ratable benefit of the Lenders, as cash
collateral (which cash collateral may be released by the Administrative Agent to
the applicable Lender and applied by such Lender to the payment or reimbursement
of any amounts due and payable with respect to Cash Management Services, FX
Forward Agreements, or Specified Swap Agreements owed to the applicable Lender
as and when such amounts first become due and payable and, if and at such time
as all such Obligations arising from Cash Management Services, FX Forward
Agreements, and Specified Swap Agreements are paid or otherwise satisfied in
full, the cash collateral held by the Administrative Agent in respect of such
Cash Management Services, FX Forward Agreements, and Specified Swap Agreements
shall be reapplied pursuant to this Section 8.2, beginning with tier
(a) hereof); and
          (j) tenth, to the Borrower or such other Person entitled thereto under
applicable law.
SECTION 9
THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority.
          (a) Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
          (b) The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any

73



--------------------------------------------------------------------------------



 



provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities to any Lender or any other Person,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
     9.2 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
     9.3 Exculpatory Provisions. The Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
          (a) be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred;
          (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

74



--------------------------------------------------------------------------------



 



document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.
     9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with

75



--------------------------------------------------------------------------------



 



respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
     9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their Affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
Affiliates.
     9.7 Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so), according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

76



--------------------------------------------------------------------------------



 



     9.8 Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     9.9 Successor Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the State of New York, or an Affiliate of any such
commercial bank with an office in the State of New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that, if the retiring Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that, in the case of any collateral security
held by the Administrative Agent on behalf of the Secured Parties under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.

77



--------------------------------------------------------------------------------



 



SECTION 10
MISCELLANEOUS
     10.1 Amendments and Waivers.
          (a) Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (D) (i) amend, modify or waive the
requirements of Section 2.13 in a manner that adversely affects Revolving
Lenders without the written consent of each Revolving Lender, (ii) amend, modify
or waive the pro rata requirements of Section 2.13 in a manner that adversely
affects the L/C Lenders without the written consent of all L/C Lenders, or
(iii) amend, modify, or waive the provisions of Section 8.2 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of all Lenders; (E) amend the definition of Obligations to
delete any obligation from the definition thereof without the written consent of
all Lenders; (F) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (G) amend, modify or waive any
provision of Section 2.3 or 2.4 without the written consent of the Swingline
Lender; (H) amend, modify or waive any provision of Section 3 without the
written consent of each Issuing Lender; or (I) amend, modify or waive any
provision of Section 8.2 without the written consent of all Lenders. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such

78



--------------------------------------------------------------------------------



 



waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
               (b) Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Borrower, (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         
 
  Borrower:
  c/o EnerNOC, Inc.
101 Federal Street
Boston, Massachusetts 02110
Attention: Michael J. Berdik
Facsimile No.: (617) 224-9910

with a copy to:

Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Attention: Mark Smith, Esq.
Facsimile No.: (617)523-1231


 
  Administrative Agent:   Silicon Valley Bank
275 Grove Street
Suite 2-200
Newton, Massachusetts 02466
Attention: Mr. Dave Rodriguez
Facsimile No.: (617) 969-5478

with a copy to:

Riemer & Braunstein, LLP
3 Center Plaza
Boston, MA 02108
Attn.: Charles W. Stavros, Esq.
Facsimile No.: (617) 692-3441

79



--------------------------------------------------------------------------------



 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient; and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
     10.5 Payment of Expenses and Taxes. Except with respect to taxes (which
shall be governed exclusively by Section 2.15), the Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the

80



--------------------------------------------------------------------------------



 



Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender, Issuing Lender and the Administrative Agent for
all its reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the reasonable and
documented fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, and (c) to pay, indemnify, and hold each Lender, Issuing
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to or arising out of or in
connection with the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents (regardless of whether any Indemnitee is a party hereto and regardless
or whether any such matter is initiated by a third party, the Borrower, any
other Loan Party or any other Person), including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(c), collectively, the “Indemnified Liabilities”); provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause their respective Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than ten
(10) Business Days after written demand therefor. Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to Michael J. Berdik
(Telecopy No. 617-224-9910), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

81



--------------------------------------------------------------------------------



 



     10.6 Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).
          (b) (i) Subject to the conditions set forth below in
Section 10.6(b)(ii), any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
                    (A) the Administrative Agent (such consent not to be
unreasonably withheld or delayed); and
                    (B) with respect to any proposed assignment of all or a
portion of the L/C Commitment, the Swingline Lender and the Issuing Lender.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (provided that simultaneous assignments to or by two
(2) or more Approved Funds shall be aggregated for purposes of determining such
amount), unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred;
                    (B) the parties to each assignment of all or a portion of
any Revolving Commitment shall (1) electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) manually execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, payable by the assigning or assignee
Lender as they shall mutually agree; and
                    (C) the Eligible Assignee, if it shall not already be a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire.
For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

82



--------------------------------------------------------------------------------



 



               (iii) Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20 and 10.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Revolving Lenders, and the
Revolving Commitments of, and principal amount of the Revolving Loans and
interest owing to, each Revolving Lender pursuant to the terms hereof from time
to time, and the names and addresses of the L/C Lenders, and the L/C Commitments
of, and principal amounts and interest owing to, each L/C Lender pursuant to the
terms hereof from time to time (the “Revolving Loan Register”). The entries in
the Revolving Loan Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Revolving Loan Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Revolving Loan Register shall be available for
inspection by the Borrower, the Issuing Lender, the Administrative Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding anything to the contrary contained in the Loan
Documents, the Loans are registered obligations, the right, title and interest
of the Lenders and their assignees in and to such Loans shall be transferable
only upon notation of such transfer in the Revolving Loan Register and no
assignment thereof shall be effective until recorded therein. This
Section 10.6(b)(iv) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Eligible Assignee, the
Eligible Assignee’s completed administrative questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.6(b) and any written consent to such assignment
required by Section 10.6(b) (in each case, to the extent required), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Revolving Loan Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Revolving Loan Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or

83



--------------------------------------------------------------------------------



 



a portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. In no case shall a Participant have the right
to enforce any of the terms of any Loan Document. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to Section 10.6(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender; provided
that such Participant shall be subject to Section 10.7(a) as though it were a
Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Sections 2.14 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s express prior written consent as to the Participant’s entitlement to
such greater payment. No Participant shall be entitled to the benefits of
Section 2.15 unless such Participant complies with Section 2.15(e).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 10.6(d) above.
          (f) Each Lender, upon execution and delivery hereof or upon succeeding
to an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that: (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Securities Exchange Act of 1934, or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such

84



--------------------------------------------------------------------------------



 



Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
     10.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.
     10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

85



--------------------------------------------------------------------------------



 



     10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
     10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
          (a) submit to the exclusive jurisdiction of the State and Federal
courts in the Southern District of the State of New York; provided that nothing
in this Agreement shall be deemed to operate to preclude Administrative Agent or
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent or such Lender. Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the addresses set forth in
Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid;
          (b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; and
          (c) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
     10.13 Acknowledgements. The Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

86



--------------------------------------------------------------------------------



 



          (b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
     10.14 Releases of Guarantees and Liens.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
Section 10.14(b) below.
          (b) At such time as the Loans and all Obligations shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
     10.15 Confidentiality. The Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 10.15, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding anything herein to the contrary, any party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this

87



--------------------------------------------------------------------------------



 



Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
     10.16 Additional Waivers.
          (a) The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Lender or the
Administrative Agent to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the Collateral or other
security held by or on behalf of the Administrative Agent or any other Lender.
          (b) The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).
          (c) To the fullest extent permitted by applicable law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Administrative Agent and the Lenders
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to

88



--------------------------------------------------------------------------------



 



extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.
          (d) Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement and
the other Loan Documents. Subject to the foregoing, to the extent that any
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), or (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
     10.17 Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.
[Remainder of page intentionally left blank.]

89



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            BORROWER

ENERNOC, INC.
      By:   /s/ Timothy Weller       Name:   Timothy Weller       Title:   Chief
Financial Officer and Treasurer       ENOC SECURITIES CORPORATION
      By:   /s/ Timothy Weller       Name:   Timothy Weller       Title:  
Treasurer  

 



--------------------------------------------------------------------------------



 



         

            SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender
      By:   /s/ Win Bear       Name:   Win Bear       Title:   Deal Team Leader
      TD BANK, N.A.
      By:   /s/ Amy L. Hackett       Name:   Amy LeBlanc Hackett       Title:  
SVP    

2



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
          This First Amendment to Credit Agreement (this “Amendment”) is made as
of this 30th day of June, 2011 (the “First Amendment Effective Date”) by and
among (a) (i) ENERNOC, INC., a Delaware corporation (“EnerNOC”) and (ii) ENOC
SECURITIES CORPORATION, a Massachusetts corporation (“ENOC Securities”)
(hereinafter, EnerNOC and ENOC Securities are, jointly and severally,
individually and collectively, referred to as the “Borrower”), (b) the Lenders
party hereto, (c) the several banks and other financial institutions or entities
from time to time parties hereto (the “Lenders”), (d) SILICON VALLEY BANK
(“SVB”), as Administrative Agent; (e) SVB, as an Issuing Lender; and (f) SVB, as
Swingline Lender.
W I T N E S S E T H:
     WHEREAS, the parties hereto are party to that certain Credit Agreement
dated as of April 15, 2011 (as amended, modified, supplemented or restated and
in effect from time to time, the “Credit Agreement”); and
     WHEREAS, the parties hereto have agreed to modify and amend certain terms
and conditions of the Credit Agreement, subject to the terms and conditions
contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.
     2. Amendment to Section 1.1 of the Credit Agreement. The Credit Agreement
is hereby amended by deleting the following text appearing in the definition
entitled “Permitted Acquisition” appearing alphabetically in Section 1.1
thereof:
     “(d) the total consideration for such purchases or other acquisitions shall
not exceed (i) $5,000,000 for any single purchase or acquisition or (ii)
$15,000,000 in the aggregate for all purchases or acquisitions during the term
of this Agreement;”
     and inserting in lieu thereof the following:
     “(d) the total consideration for such purchases or other acquisitions shall
not exceed $5,000,000 in the aggregate for all purchases or acquisitions during
the term of this Agreement;”
     3. Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:

3



--------------------------------------------------------------------------------



 



(a) This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof and of each other document required hereunder.
(b) All necessary consents and approvals to this Amendment shall have been
obtained.
(c) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.
(d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).
(e) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to the Administrative Agent, in
its sole discretion.
     4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
          (a) It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to have a Material Adverse Effect on the Borrower or its business, and
(iii) has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.
          (b) The execution, delivery, and performance by it of this Amendment
and the performance by it of each Loan Document to which it is or will be a
party (i) have been duly authorized by all necessary action (ii) do not and will
not (A) violate any material provision of federal, state or local law, rule or
regulation, or any order, judgment, decree, writ, injunction or award of any
arbitrator, court or Governmental Authority finding on it or its Subsidiaries,
the governing documents of it or its Subsidiaries, or any order, judgment or
decree of any court or other Governmental Authority binding on it or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material Contractual
Obligation of it or its Subsidiaries, except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect on the Borrower or its
business, (C) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any properties or assets of any Group Member, other than
permitted Liens, or (D) require any approval of any Group Member’s interest
holders or any approval or consent of any Person under any material Contractual
Obligation of any Group Member, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material Contractual Obligations, for consents or approvals, the failure to
obtain could not individually or in the aggregate reasonably be expected to have
a Material Adverse Effect on the Borrower or its business.

4



--------------------------------------------------------------------------------



 



          (c) No authorization or approval or other action by, and no notice to
or filing with, a Governmental Authority is required in connection with the due
execution, delivery and performance by it of this Amendment or any other Loan
Document to which it is or will be a party.
          (d) This Amendment is, and each other Loan Document to which it is or
will be a party, when executed and delivered by each Person that is a party
thereto, will be the legally valid and binding obligation of such Person,
enforceable against such Person in accordance with its respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.
          (e) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Group Member.
          (f) The representations and warranties set forth in this Amendment,
the Credit Agreement, as amended by this Amendment and after giving effect
hereto, and the other Loan Documents to which it is a party are true and correct
in all respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).
          (g) This Amendment has been entered into without force or duress, of
the free will of the Borrower, and the decision of the Borrower to enter into
this Amendment is a fully informed decision and the Borrower is aware of all
legal and other ramifications of each decision.
          (h) The Borrower has read and understands this Amendment, has
consulted with and been represented by independent legal counsel of its own
choosing in negotiations for and the preparation of this Amendment, has read
this Amendment in full and final form, and has been advised by its counsel of
its rights and obligations hereunder and thereunder.
     5. Collateral Information Certificate. The Borrower has delivered an
updated Collateral Information Certificate dated as of June 30, 2011 (“Updated
Collateral Information Certificate”), which Updated Collateral Information
Certificate shall supersede in all respects that certain Collateral Information
Certificate dated as of April 15, 2011 delivered by the Borrower to the
Administrative Agent. The parties agree that all references in the Credit
Agreement to “Collateral Information Certificate” with respect to Borrower shall
hereinafter be deemed to be a reference to the Updated Collateral Information
Certificate..
     6. Payment of Costs and Fees. The Borrower shall pay to the Administrative
Agent and each Lender all reasonable costs, out-of-pocket expenses, and fees and
charges of every kind in connection with the preparation, negotiation, execution
and delivery of this Amendment and any documents and instruments relating
hereto. In addition thereto, the Borrower agrees to reimburse the Administrative
Agent and each Lender on demand for its reasonable costs arising out of this

5



--------------------------------------------------------------------------------



 



Amendment and all documents or instruments relating hereto (which costs include,
without limitation, the reasonable fees and expenses of any attorneys retained
by the Administrative Agent or any Lender).
     7. Release by Group Members. The Borrower hereby acknowledges and agrees
that as of the date hereof to the knowledge of the Borrower, the Borrower has no
offsets, defenses, claims, or counterclaims against the Administrative Agent or
any Lender with respect to the Obligations, or otherwise, and that if the
Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Administrative Agent or any Lender, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES the Administrative Agent and each Lender from any
liability thereunder.
     8. Choice of Law. This Amendment and the rights of the parties hereunder,
shall be determined under, governed by, and construed in accordance with the
laws of the State of New York.
     9. Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification shall have been agreed to by each of the parties and
reduced to writing in its entirety and signed and delivered by each party.
     10. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
     11. Effect on Loan Documents.
     (a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document. The consents, modifications and other agreements
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse any
non-compliance with the Loan Documents, and shall not operate as a consent or
waiver to any matter under the Loan Documents. Except for the amendments to the
Credit Agreement expressly set forth herein, the Credit Agreement and other Loan
Documents shall remain unchanged and in full force and effect. The execution,
delivery and performance of this Amendment shall not operate as a waiver of or,
except as expressly set forth herein, as an amendment of, any right, power or
remedy of the Lenders in effect prior to the

6



--------------------------------------------------------------------------------



 



date hereof. The amendments, consents, modifications and other agreements set
forth herein are limited to the specifics hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, and
except as expressly set forth herein, shall neither excuse any future
non-compliance with the Credit Agreement, nor operate as a waiver of any Default
or Event of Default. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.
     (b) Upon and after the Amendment Closing Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.
     (c) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
     (d) This Amendment is a Loan Document.
     (e) Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.
     12. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
     13. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
     14. Reaffirmation of Obligations. The Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. The Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of the Lenders and the Issuing Lender, as collateral security
for the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens, and all collateral heretofore
pledged as security for such obligations, continues to be and remain collateral
for such obligations from and after the date hereof.

7



--------------------------------------------------------------------------------



 



     15. Ratification. The Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.
     16. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
        .

            BORROWER

ENERNOC, INC.
      By:   /s/ Timothy Weller         Name:   Timothy Weller        Title:  
Chief Financial Officer        ENOC SECURITIES CORPORATION
      By:   /s/ Timothy Weller         Name:   Timothy Weller        Title:  
Treasurer     

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender
      By:   /s/ Win Bear         Name:   Win Bear        Title:   Deal Team
Leader   

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            TD BANK, N.A.
As a Lender
      By:   /s/ Amy L Hackett         Name:   Amy LeBlanc Hackett       
Title:   SVP     

2